Jones, Chief Judge,
dissenting:
For the reasons which I gave in dissenting from the opinion of the court in Virginia Electric and Power Company v. United States, 130 C. Cls. 189, decided November 30, 1954, I respectfully dissent from the court’s conclusion that interest on the overpayments continues beyond 30 days after the filing of the waivers.
In this case (No. 73-54) in accordance with the opinion of the court and on a stipulation by the parties showing the amount due thereunder, on June 7, 1955, judgment for the plaintiff was entered for $3,077.42.